The Honorable Carol Hanson Representative, District 87
QUESTION:
Are property appraisers subject to s. 287.055, F.S. (1990 Supp.), the consultants' Competitive Negotiation Act, in procuring professional services?
SUMMARY:
Property appraisers, as county officers, are subject to s.287.055, F.S. (1990 Supp.), when procuring professional services enumerated therein.
Section 287.055, F.S. (1990 Sup.), requires an "agency" to publicly announce each time when professional services1
are required to be purchased for a project the cost of which exceeds a specified amount2 and to competitively select from no less than three firms the most qualified to perform the required services.3 For purposes of this section, "agency" is defined as "the state or a state agency, municipality, or political subdivision, a school district or a school board."4 (e.s.) The term "political subdivision" includes counties5 and, therefore, would include county officers such as the property appraiser.6
This office, in AGO 88-31, addressed whether a county supervisor of elections is subject to the competitive bidding requirements of ss. 287,001-287.052, F.S., the State Purchasing Law. It was concluded that the supervisor of elections was not an "agency"7
for purposes of Part I, ch. 287, F.S., with the exception of s. 287.055, F.S., the Consultants' Competitive Negotiation Act. The opinion implicitly recognizes that county officers such as a supervisor of elections and a property appraiser are subject to s. 287.055, F.S.8
In light of the definition of "agency" contained in s. 287.055, F.S. (1990 Supp.), which would include counties of this state, a property appraiser with the power or authority to contract for professional services enumerated in that section, would be subject to the requirements therein.
Sincerely,
Robert A. Butterworth Attorney General
RAB/tls
1 Section 287.055(2)(a), F.S. (1990 Supp.), defines "[p]rofessional services" as
those services within the scope of the practice of architecture, professional engineering, landscape architecture, or registered land surveying, as defined by the laws of the state, or those performed by any architect, professional engineer, landscape architect, or registered land surveyor in connection with his professional employment or practice.
2 Section 287.055(3)(a), F.S. (1990 Supp.).
3 Section 287.055(4), F.S. (1990 Supp.).
4 Section 287.055(2)(b), F.S. (1990 Supp.).
5 See, s. 1.01(8), F.S. (1990 Supp.), defining the words "public body," "body politic," or "political subdivision" to include "counties, cities, towns, villages, special tax school districts, special road and bridge districts, bridge districts and all other districts in this state." And see, s. 1(a), Art. VIII, State Const., stating that "[t]he state shall be divided by law into political subdivisions called counties."
6 See, s. 1(d), State Const., providing for "county officers," including a property appraiser, who shall be elected by the electors of each county, for terms of four years.
7 Section 287.012(1), F.S., for purposes of Part I, Ch.287, F.S., defines "agency" to mean "any of the various state officers, departments, boards, commissions, divisions, bureaus, and councils and any other unit of organization, however designated, of the executive branch of state government."
8 See also, AGO 78-19, in which this office concluded that a county housing authority with the power or duty to contract for professional services as set forth in s. 287.055, F.S., is an agency for purposes of that section.